DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement is made of amendment filed on 02/09/2021.  The amendments of Applicant are entered and have been considered by Examiner. Claims 1-4, 6-10, 13-16, 18 were previously pending. Claims 1, 8, 13, 15 are amended. Claim 4 and 11 are newly canceled. Claims 1-3, 6-10, 13-16, and 18 are currently pending.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 6-10, 13-16, and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-10, 13-16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0201394 A1 to Qu et al. (hereinafter “Qu”) in view of  WO 2011/157132 A1 to Lu et al. (hereinafter “Lu”) 

Regarding Claim 1, Qu teaches A method for processing a message, wherein the method is applied to a first network device, and comprises: 
receiving a first message from a second network device, wherein the first message comprises first information of user equipment (UE), (Figure 6D and [0158]-[0165], illustrates a PCRF that sends a PCC decision provision (QoS policy) message to the PGW, in which the PGW uses this QoS policy to determine that the QoS of a service data flow has changed or that a service data flow shall be aggregated or removed from an active bearer.  The PGW sends an update bearer request including  PTI, EPS Bearer Identity, EPS Bearer QoS, APN-AMBR, TFT (i.e. first information) to the MME (i.e. first network device) via an SGW)) wherein the first information is used to perform at least one of synchronize or update the UE context; (Figure 6D and [0158]-[0165], discloses the PGW sends an update bearer request including  PTI, EPS Bearer Identity, EPS Bearer QoS, APN-AMBR, TFT (i.e. first information for 
sending the first information to the UE; (Figure 6D and [0158]-[0165], the MME builds a Session Management Request including the PTI, EPS Bearer QoS parameters (excluding ARP), TFT, APN-AMBR and EPS Bearer Identity (first information), and sends it to the eNodeB, in which the eNodeB then maps the modified EPS Bearer QoS to the Radio Bearer QoS, and signals a RRC Connection Reconfiguration (Radio Bearer QoS, Session Management Request, EPS RB Identity) message to the UE 130 (sending the first information to the UE))
Qu does not explicitly teach determining that a processing manner of the first message is delayed processing when the UE is in an idle mode; sending a response of the first message to the second network device, wherein the response indicates the processing manner of the first information is delayed processing;  storing the first message, without paging the UE, and sending the first information to the UE when it is determined that the UE entered a connected mode. 
However, in a similar field of endeavor, Lu discloses in Page 3 of the translation further discloses a second embodiment for sending service notification messages, in which S201 and S202, discloses a mobility management network element receives a service notification message from a service platform.  After receiving the notification message, the mobility management network element judges the current state of the terminal, and if the terminal is currently in idle state (i.e. idle mode) S203 is performed. Page 4 of the translation further discloses S203 in which the mobility management network element further judges the type of the service notification (determining a 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Qu to include the above limitations as suggested by Lu, to solve the problem of high signaling overhead caused by frequent paging of terminals in an idle state by reducing the signaling load in the communication network, as described in Page 2, Summary of Lu.


Regarding Claim 2, Qu/Lu teaches The method according to claim 1, wherein Qu further teaches the first information comprises bearer context information of the UE. (Figure 6D and [0158]-[0165], illustrates a PCRF that sends a PCC decision 

Regarding Claim 3, Qu/Lu teaches The method according to claim 1, wherein Lu further teaches the determining that a processing manner of the first message is delayed processing comprises at least one of: determining, based on processing manner indication information, that the processing manner of the first message is delayed processing; and determining, based on a processing policy, that the processing manner of the first message is delayed processing. (Page 4 of the translation further discloses S203 in which the mobility management network element further judges the type (i.e. processing manner indication information) of the service notification (determining a processing manner)) Examiner maintains same motivation to combine as indicated in Claim 1 above.

Regarding Claim 6, Qu/Lu teaches The method according to claim 1, wherein the method further comprises: Lu further teaches in response to determining that the processing manner of the first message is delayed processing, setting the first message to a wait state, wherein the wait state is used to indicate that the first message is to be processed. (Page 6 of the translation, describes a flag setting unit, which is used to set a service notification flag after receiving the service notification 

Regarding Claim 7, Qu/Lu teaches The method according to claim 1, wherein Qu further teaches the first network device is a control plane (CP) entity, ([0031], discloses the mobility of the UE is controlled by a mobility management node, MME (control plane entity)) and the second network device is a policy function (PF) entity. ([0033], discloses PGW or  PCEF enforcing rules and/or policies)

Regarding Claim 8, Qu teaches A first network device,  (Figure 12, illustrates MME) wherein the first network device comprising: 
a processor and a non-transitory memory storing instructions, that when executed by the processor, cause the first network device to perform the following steps:  ([0044] and Figure 3, illustrates a mobility management node comprising processing circuitry and memory)

receiving a first message from a second network device, wherein the first message comprises first information of user equipment (UE), (Figure 6D and [0158]-[0165], illustrates a PCRF that sends a PCC decision provision (QoS policy) message to the PGW, in which the PGW uses this QoS policy to determine that the QoS of a service data flow has changed or that a service data flow shall be aggregated or removed from an active bearer.  The PGW sends an update bearer request including   wherein the first information is used to perform at least one of synchronize or update the UE context; (Figure 6D and [0158]-[0165], discloses the PGW sends an update bearer request including  PTI, EPS Bearer Identity, EPS Bearer QoS, APN-AMBR, TFT (i.e. first information for synchronization/update of UE bearer context) to the MME (i.e. first network device) via an SGW)
sending the first information to the UE; (Figure 6D and [0158]-[0165], the MME builds a Session Management Request including the PTI, EPS Bearer QoS parameters (excluding ARP), TFT, APN-AMBR and EPS Bearer Identity (first information), and sends it to the eNodeB, in which the eNodeB then maps the modified EPS Bearer QoS to the Radio Bearer QoS, and signals a RRC Connection Reconfiguration (Radio Bearer QoS, Session Management Request, EPS RB Identity) message to the UE 130 (sending the first information to the UE))
Qu does not explicitly teach determining that a processing manner of the first message is delayed processing when the UE is in an idle mode; sending a response of the first message to the second network device, wherein the response indicates the processing manner of the first information is delayed processing;  storing the first message, without paging the UE, and sending the first information to the UE when it is determined that the UE entered a connected mode. 
However, in a similar field of endeavor, Lu discloses in Page 3 of the translation further discloses a second embodiment for sending service notification messages, in which S201 and S202, discloses a mobility management network element receives a 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Qu to include the above limitations as suggested by Lu, to solve the problem of high signaling overhead caused by frequent paging of terminals in an idle state by reducing the signaling load in the communication network, as described in Page 2, Summary of Lu.
Claims 9, 10, 13, and 14 are rejected for having the same limitations as claims 2, 3, 6, and 7, respectively, except the claims are in device format.

Regarding Claim 15, Qu teaches A system, (Figure 12) comprises: 
a first network device;  (Figure 12, illustrates MME) and 
a second network device;  (Figure 12, illustrates PCRF)
wherein the second network device is configured to send a first message to the first network device, wherein the first message comprises first information of user equipment (UE); and the first network device is configured to receive the first message from the second network device (Figure 6D and [0158]-[0165], illustrates a PCRF that sends a PCC decision provision (QoS policy) message to the PGW, in which the PGW uses this QoS policy to determine that the QoS of a service data flow has changed or that a service data flow shall be aggregated or removed from an active bearer.  The PGW sends an update bearer request including  PTI, EPS Bearer Identity, EPS Bearer QoS, APN-AMBR, TFT (i.e. first information) to the MME (i.e. first network device) via an SGW))
sending the first information to the UE; (Figure 6D and [0158]-[0165], the MME builds a Session Management Request including the PTI, EPS Bearer QoS parameters (excluding ARP), TFT, APN-AMBR and EPS Bearer Identity (first information), and sends it to the eNodeB, in which the eNodeB then maps the modified EPS Bearer QoS to the Radio Bearer QoS, and signals a RRC Connection Reconfiguration (Radio Bearer QoS, Session Management Request, EPS RB Identity) message to the UE 130 (sending the first information to the UE)) 
wherein the first information is used to perform at least one of synchronize or update the UE context. (Figure 6D and [0158]-[0165], discloses the PGW sends an update bearer request including  PTI, EPS Bearer Identity, EPS Bearer QoS, APN-AMBR, TFT (i.e. first information for synchronization/update of UE bearer context) to the MME (i.e. first network device) via an SGW)
Qu does not explicitly teach determine that a processing manner of the first message is delayed processing when the UE is in an idle mode, send a response of the first message to the second network device, wherein the response indicates the processing manner of the first information is delayed processing, store the first message without paging the UE, and sending the first information to the UE when the UE enters a connected mode.
However, in a similar field of endeavor, Lu discloses in Page 3 of the translation further discloses a second embodiment for sending service notification messages, in which S201 and S202, discloses a mobility management network element receives a service notification message from a service platform.  After receiving the notification message, the mobility management network element judges the current state of the terminal, and if the terminal is currently in idle state (i.e. idle mode) S203 is performed. Page 4 of the translation further discloses S203 in which the mobility management network element further judges the type of the service notification (determining a processing manner). If it is a delayable service notification message (i.e. determine delayed processing), the mobility management network element caches the service notification message in the established terminal context, waits for the terminal to switch to a connected state (i.e. storing the message without paging UE), and then informs the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Qu to include the above limitations as suggested by Lu, to solve the problem of high signaling overhead caused by frequent paging of terminals in an idle state by reducing the signaling load in the communication network, as described in Page 2, Summary of Lu.

Claims 16 and 18 are rejected for having the same limitations as claims 2 and 7, respectively, except the claims are in system format.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENKEY VAN whose telephone number is (571)270-7160.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JENKEY VAN/           Primary Examiner, Art Unit 2477